  Case 8:21-cv-01962-MSS-SPF Document 1 Filed 08/16/21 Page 1 of 4 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

EDGARDO RUIZ VELASCO,

                Plaintiff,

v.                                               CASE NO. 8:21-cv-1962


REV-TECH MANUFACTURING
SOLUTIONS LLC,

          Defendant.
__________________________________/

                DEFENDANT’S NOTICE OF REMOVAL OF ACTION

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Rev-Tech

Manufacturing Solutions, LLC (“Rev-Tech”) files this notice to remove the above-

styled action filed by Plaintiff Edgardo Ruiz Velasco (“Plaintiff”) from the Circuit

Court for the Sixth Judicial Circuit, in and for Pinellas County, Florida, to the United

States District Court for the Middle District of Florida on the following grounds:

        1.      Nature of the Action: This is a civil action alleging violations of 42

U.S.C. § 1981.

        2.      Plaintiff: Plaintiff instituted this action by filing his Complaint in the

Circuit Court for the Sixth Judicial Circuit, in and for Pinellas County, Florida.

Plaintiff’s Complaint, entitled Edgardo Ruiz Velasco v. Rev-Tech Manufacturing




PD.34840975.1
  Case 8:21-cv-01962-MSS-SPF Document 1 Filed 08/16/21 Page 2 of 4 PageID 2




Solutions LLC, Case No. 21-003546-CI, was filed with the state court on July 23,

2021.

        3.      Service on Defendant: Rev-Tech received a copy of the Complaint on

July 27, 2021 through service of process on its registered agent. Thus, Rev-Tech’s

time to remove this action commenced on July 27, 2021 pursuant to 28 U.S.C. §

1446(b).

        4.      Timing of Notice of Removal: Pursuant to 28 U.S.C. § 1446(b), Rev-

Tech timely files this Notice of Removal within 30 days of the date on which it was

served with Plaintiff’s Complaint.

        5.      Original Jurisdiction: This Court has federal question jurisdiction over

this action pursuant to 28 U.S.C. § 1331, because Plaintiff asserts claims arising

under 42 U.S.C. § 1981. As such, the action is removable pursuant to 28 U.S.C. §§

1441 and 1446.

        6.      Venue: Pursuant to 28 U.S.C. § 1441(a), venue of this removal action

is proper in the United States District Court for the Middle District of Florida, Tampa

Division, because it is in the district and division embracing the place where the state

court action is pending. In addition, as described in the Complaint, Plaintiff alleges

that “all material events occurred in Pinellas County, Florida.” (Compl. ¶ 8.)

Accordingly, venue is proper in the United States District Court for the Middle




                                            2
PD.34840975.1
  Case 8:21-cv-01962-MSS-SPF Document 1 Filed 08/16/21 Page 3 of 4 PageID 3




District of Florida, Tampa Division, pursuant to 28 U.S.C. § 1391, 28 U.S.C. §

1441(a), and M.D. Fla. Local Rule 1.04.

        Pursuant to 28 U.S.C. § 1446(a) and M.D. Fla. Local Rule 1.06(b), copies of

all process, pleadings, orders, and other papers filed in the state court are attached to

this Notice as Composite Exhibit A.

Date: August 16, 2021
                                         Respectfully submitted,


                                         /s/ John E. Phillips
                                         John E. Phillips
                                         Florida Bar No.: 823155
                                         john.phillips@phelps.com
                                         Jolee Land
                                         Florida Bar No 0135860
                                         jolee.land@phelps.com
                                         PHELPS DUNBAR LLP
                                         100 South Ashley Drive, Suite 2000
                                         Tampa, Florida 33602-5311
                                         813-472-7550
                                         813-472-7570 (FAX)


                                         Attorneys for Defendant




                                           3
PD.34840975.1
  Case 8:21-cv-01962-MSS-SPF Document 1 Filed 08/16/21 Page 4 of 4 PageID 4




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 16, 2021, a true and correct copy of the

foregoing was served via regular U.S. Mail to the following:

        Kyle J. Lee, Esq.
        Lee Law, PLLC
        1971 West Lumsden Road, Suite 303
        Brandon, FL 33511
        (813) 343-2813
        Kyle@KyleLeeLaw.com

        Attorneys for Plaintiff


                                      /s/ John E. Phillips
                                      Attorney




                                        4
PD.34840975.1
